Citation Nr: 1700830	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for a right lower extremity neurological disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1978 to July 1983, from June 2006 to October 2007, and from July 2009 to May 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for right lower extremity radiculopathy.  The November 2011 rating decision assigned a non-compensable rating for the right lower extremity radiculopathy.  The Veteran expressed disagreement with the initial disability rating assigned.  

In March 2013, the RO Decision Review Officer (DRO) issued a decision that increased the initial disability rating for the right lower extremity radiculopathy to 10 percent.  As this is not considered a full grant of the benefit sought on appeal, the issue is properly before the Board and has been rephrased accordingly.  

The Board also notes that in April 2015, the agency of original jurisdiction denied service connection for a bilateral hip condition and left leg numbness, as well as entitlement to aid and attendance benefits.  In correspondence in May 2015 within a year of the rating decision, the Veteran submitted a Notice of Disagreement (NOD) regarding these issues.  Typically, when there has been an initial RO adjudication of a claim and a Notice of Disagreement has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued a June 2015 letter acknowledging the NOD and explaining the different appeal options.  Thus, as the RO has acknowledged receipt of the NOD, and indeed undertaken further development of the issue, this situation is distinguishable from Manlincon, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran's January 20, 2012 Notice of Disagreement does not appear to be associated with the electronic claims file.  This document should be associated with electronic claims file upon remand.  

Next, the Veteran reported in a November 2015 lay statement that he saw a clinician at the VA medical center (VAMC) in November 2015 regarding his neurological disability and was further referred to a VA neuromuscular clinic.  Thus it appears the Veteran received recent treatment and there may be outstanding records.  The Veteran also contends that the numbness in his legs and his trouble walking has continued to worsen over time.  Therefore, upon remand, any updated VAMC records, including from the neuromuscular clinic should be obtained, and then the Veteran should be afforded a new VA examination to determine the current severity of his service-connected right lower extremity neurological disability.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain the outstanding January 20, 2012 Notice of Disagreement and associate it with the electronic claims file.

2.  Obtain any and all updated VA treatment records of the Veteran and associate them with the record, to include any records regarding treatment for a neurological disability and at a VA neuromuscular clinic as reported by the Veteran in November 2015.  

3.  Schedule the Veteran for the appropriate VA examination to determine the current severity of the Veteran's right lower extremity neurological disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify any nerve(s) involved and the degree of impairment to include all symptoms and manifestations (whether neuralgia or neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations, the VA examiner should characterize these manifestations as mild, moderate, or severe.  A complete rationale should be given for all opinions and conclusions rendered.  

4.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




